IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         September 1, 2009
                                     No. 07-11292
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

BRADY HICKS, JR

                                                   Plaintiff-Appellant

v.

TARRANT COUNTY SHERIFF’S DEPARTMENT; TARRANT COUNTY
CO M M ISSION ERS B O ARD; DIONNE BAGSBY, Tarrant County
Commissioner; MARTI VAN RAVENSWAY, Tarrant County Commissioner;
GLEN WHITLEY, Tarrant County Commissioner; J D JOHNSON, Tarrant
County Commissioner

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 4:06-CV-311


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       Brady Hicks, Jr., Texas prisoner # 1254510, appeals the district court’s
final judgment dismissing his 42 U.S.C. § 1983 civil rights complaint against
Tarrant County Commissioners Dionne Bagsby, Marti Van Ravenswaay, Glen




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                      No. 07-11292

Whitley, and J.D. Johnson, the Tarrant County Sheriff’s Department, and the
Tarrant County Commissioners Board. For the following reasons, we affirm.
      Hicks alleged that on May 9, 2004, while a pretrial detainee in the Tarrant
County Jail (TCJ), he was assaulted by a fellow inmate while restrained in a
restraint chair. The district court determined that Hicks had no possible claims
against the Tarrant County Commissioners in their individual capacities and
that his claims against them in their official capacities constituted a suit against
Tarrant County, Texas, already a named defendant. The district court also
determined that there was no such entity as the Tarrant County Commissioners
Board and, to the extent Hicks intended to name the Tarrant County
Commissioners Court (Commissioners Court), his claims against it and the
Tarrant County Sheriff’s Department constituted a suit against Tarrant County.
This court reviews de novo a dismissal for failure to state a claim upon which
relief may be granted. Harris v. Hegmann, 198 F.3d 153, 156 (5th Cir. 1999).
      Hicks’s   official   capacity    claims   against   Commissioners    Bagsby,
Ravenswaay, Whitley, and Johnson were properly treated as claims against
Tarrant County. See Hafer v. Melo, 502 U.S. 21, 25 (1991). Thus, because
Tarrant County was a named defendant, the district court did not err when it
dismissed these claims. See Castro Romero v. Becken, 256 F.3d 349, 355 (5th
Cir. 2001).
      Further, Hicks failed to allege that Commissioners Bagsby, Ravenswaay,
Whitley, and Johnson were personally involved in the alleged constitutional
violations, and, aside from conclusional allegations, he failed to allege or show
that the Commissioners had final policymaking authority over the training of
deputies and custodial officers or that they were final policymakers responsible
for enacting policies ensuring the safety of pretrial detainees held in the TCJ.
Therefore, the district court did not err when it dismissed Hicks’s claims against
the Commissioners in their individual capacities. See Thompkins v. Belt, 828
F.2d 298, 303-04 (5th Cir. 1987).

                                           2
                                   No. 07-11292

      Hicks also contends that the district court erred when it dismissed his
claims against the Tarrant County Sheriff’s Department. He does not address
the district court’s determination that his claims against the Tarrant County
Sheriff’s Department constituted a suit against Tarrant County. Instead, Hicks
conclusionally asserts that Sheriff Dee Anderson served as the administrator of
the TCJ and exercised supervision and control over the jail.
      The failure to challenge the district court’s reasons for denying relief is the
same as if the decision had not been appealed. See Brinkmann v. Dallas County
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Further, the Tarrant
County Sheriff’s Department is a servient political agency of Tarrant County,
and Hicks has neither alleged nor shown that it is a separate legal entity subject
to suit. Therefore, the district court did not err when it dismissed Hicks’s claims
against the Tarrant County Sheriff’s Department. See Darby v. Pasadena Police
Dep’t, 939 F.2d 311, 313-14 (5th Cir. 1991). To the extent Hicks seeks to assert
claims against Sheriff Anderson, these claims should not be considered by this
court. See Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).
      Hicks also contends that the district court erred when it dismissed his
claims against the Tarrant County Commissioners Board. He argues that he
intended to name the Commissioners Court and that he should be allowed to sue
both the Commissioners Court and Tarrant County. He also argues that the
Commissioners Court is the governing body for Tarrant County and that it is
responsible for providing safe and suitable jails for the county.
      Hicks has neither alleged nor shown that the Commissioners Court is a
separate legal entity subject to suit. Therefore, the district court did not err
when it dismissed Hicks’s claims against the Commissioners Court. See Darby,
939 F.2d at 313-14.
      Hicks also contends that the district court’s dismissal violated his rights
to due process, a fair jury trial, and access to the courts. However, the district
court was authorized to dismiss Hicks’s claims against the Tarrant County

                                         3
                                    No. 07-11292

Commissioners Board, the Tarrant County Sheriff’s Department, and
Commissioners Bagsby, Ravenswaay, Whitley, and Johnson upon finding that
he failed to state a claim against them. See 28 U.S.C. § 1915(e)(2)(B)(ii).
       Finally, Hicks contends that the dismissal demonstrated Judge McBryde’s
bias against him. However, aside from conclusional allegations, Hicks has not
demonstrated that Judge McBryde had a personal, extrajudicial bias against
him.   Moreover, Hicks’s conclusional allegation of bias stemming from the
adverse rulings is not sufficient to support a finding of bias. See Liteky v. United
States, 510 U.S. 540, 555 (1994).
       Accordingly, the district court’s judgment is AFFIRMED. Hicks’s motions
to expedite his appeal in accordance with 5 TH C IR. R. 27.5, to order the appellees
to preserve evidence, and to tax costs to the losing party are DENIED.




                                         4